Slip Op. 09 - 1

 UNITED STATES COURT OF INTERNATIONAL TRADE

                                               :
HARLEY & MYRA DORSEY, d/b/a                    :
CONCORDE FARMS,                                :
                                               :
                              Plaintiffs,      :
                                               :
                     v.                        :       Before: MUSGRAVE, Senior Judge
                                               :       Court No. 06-00449
UNITED STATES SECRETARY OF                     :
AGRICULTURE                                    :
                                               :
                              Defendant.       :
                                               :

                                            JUDGMENT

       Upon remand of this matter pursuant to Dorsey v. U.S. Sec’y of Ag., Slip Op. 08-76 (July 11,

2008), familiarity with which (and prior proceedings) is here presumed, the administrative record

was reopened and supplemented with a financial statement for the plaintiffs for the periods ended

December 31, 2000, 2001, 2002, 2003, and 2004. The Dorseys’ accountants’ compilation report

thereof states that the financial statement was prepared on a cash basis in accordance with the

Statements on Standards for Accounting Review Services issued by the American Institute of

Certified Public Accountants and otherwise in accordance with Generally Accepted Accounting

Principles (GAAP). According to the accountants’ further clarification of the compilation report,

the financial statement

               converts all the Dorseys’ depreciable items—namely all fixed assets that have
               been taken as 179 deductions before 2005 and that would have materially
               affected the financial statements for 2003 and 2004—to straight-line
               depreciation over the life of the item, consistent with GAAP. This
               conversion eliminates the net-income distorting effect of 179 deductions.
Court No. 06-00449                                                                            Page 2


                       More particularly: This conversion treats the Dorseys’ extraordinary
               179 deduction for a wind machine in 2003—which distorted the Dorseys’
               “net income” for that year—as an ordinary, straight-line deduction. . . .

                      As stated in the Report, we prepared the Statement using a cash basis
               of accounting. The cash basis of accounting for the Report is the only
               departure from GAAP. We are unable to prepare a report based on the
               accrual method, but the differences in the net income line on the Statement
               under an accrual method would be negligible . . ..”

Second Supp. AR (PDoc) at 6.

       Whereupon the defendant considered such statement(s), and its Reconsideration Upon the

Third Remand of the Application of Concorde Farms states that the agency

               determined that Concorde Farms’ net farm income declined from its pre-
               adjustment year, 2003, to the applicable marketing year, 2004. As a result,
               Concorde Farms is entitled to cash benefits under the TAA statute and
               regulation.

                      Concorde Farms’ production of 387.4 tons of Concord grapes times
               the payment rate of $18.10 per ton for Washington State yields $7,011.94.
               AR, 1. Accordingly, payment under the TAA program in the amount of
               $7,011.94 is due Concorde Farms.

Id. (PDoc) at 2, 13.

       The parties having provided no comment since that document’s filing with the Court on

October 30, 2008, it is therefore

       ORDERED, ADJUDGED AND DECREED that the results of Reconsideration Upon the

Third Remand of the Application of Concorde Farms be, and they hereby are, sustained.



                                                    /s/ R. Kenton Musgrave
                                                R. KENTON MUSGRAVE, Senior Judge
Dated: January 5, 2009
       New York, New York